NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 GEORGE A. HINSHAW,                              No. 15-55902

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-06157-DDP-
                                                 PLA
   v.

 UNUM LIFE INSURANCE COMPANY                     MEMORANDUM*
 OF AMERICA, Erroneously Sued As
 Unum Provident Life Insurance Company
 of America, Group Life Disability,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        George A. Hinshaw appeals pro se from the district court’s summary

judgment in his action under the Employee Retirement Income Security Act of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1974 (“ERISA”). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970

(9th Cir. 2011). We may affirm on any basis supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Where an ERISA-governed plan grants discretionary authority to determine

eligibility for benefits or to construe the terms of the plan, we review for an abuse

of discretion the administrator’s interpretation of the plan, and de novo the district

court’s application of this standard. Tapley v. Locals 302 & 612 of the Int’l Union

of Operating Eng’rs-Emp’rs Constr. Indus. Ret. Plan, 728 F.3d 1134, 1139 (9th

Cir. 2013). Where the administrator has a conflict of interest, we apply abuse of

discretion review to a discretion-granting plan “informed by the nature, extent, and

effect on the decision-making process of any conflict of interest that may appear in

the record.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 967 (9th

Cir. 2006) (en banc).

      Summary judgment for defendant was proper because Hinshaw failed to

raise a genuine dispute of material fact as to whether the administrator’s conflict of

interest impacted its decision and whether the administrator’s decision was a

reasonable interpretation of the plan’s terms. See Stephan v. Unum Life Ins. Co. of

                                           2                                    15-55902
Am., 697 F.3d 917, 930 (9th Cir. 2012) (traditional summary judgment principles

apply to consideration of the “nature and impact” of a conflict of interest);

McDaniel v. Chevron Corp., 203 F.3d 1099, 1113 (9th Cir. 2000) (under abuse of

discretion standard, plan administrator’s decision to deny benefits must be upheld

“if it is based upon a reasonable interpretation of the plan’s terms and if it was

made in good faith”).

      The district court did not clearly err by finding that ERISA’s safe harbor

provision did not apply to this case. The evidence showed that Hinshaw’s

employer made contributions to the long-term disability plan. See 29 C.F.R.

§ 2510.3-1(j); Armani v. Nw. Mut. Life Ins. Co., 840 F.3d 1159, 1162-63 (9th

Cir. 2016) (setting forth standard of review for district court’s findings of fact).

      AFFIRMED.




                                           3                                     15-55902